Exhibit 10.46

 

TDS FRANCHISING, LLC

500 SOUTH BUENA VISTA STREET

BURBANK, CALIFORNIA  91521

 

April 6, 2006

 

Hoop Retail Stores, LLC

Hoop Canada, Inc.
c/o The Children’s Place Retail Stores, Inc.
915 Secaucus Road
Secaucus, New Jersey  07094

Facsimile: (201) 558-2837

Attention:  Chief Financial Officer

 

Re:  Extension of Internet Start Date

 

Ladies and Gentlemen:

 

We refer to the License and Conduct of Business Agreement dated as of
November 21, 2004 (the “License Agreement”), by and amongst TDS Franchising, LLC
(“TDSF”), Hoop Retail Stores, LLC, as successor to The Disney Store, LLC (“Hoop
USA”), and Hoop Canada, Inc., as successor to The Disney Store (Canada) Ltd.
(“Hoop Canada”). Capitalized terms used herein without definition shall have the
respective meanings assigned thereto in the License Agreement.

 

WHEREAS, the parties previously entered into a letter agreement which provided
that the Internet Start Date would changed from October 1, 2005 to a date
mutually agreed upon by the parties, but in any event, not later than June 15,
2006; and

 

WHEREAS, the parties desire to further extend the Internet Start Date beyond
June 15, 2006.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties do hereby agree that, as used in the License Agreement, the Internet
Start Date shall be changed from June 15, 2006 to a date that is mutually agreed
upon in writing by each of TDSF, Hoop USA and Hoop Canada in its respective
business judgment, but in any event, not later than April 1, 2007, provided
that, for purposes of Section 7.1.1(II) of the License Agreement, the Internet
Start Date shall remain October 1, 2005.

 

If you agree with the foregoing, please so indicate by executing this letter in
the place provided below and returning a fully executed original of this letter
to the undersigned, whereupon this letter will be deemed a binding amendment to
the License Agreement. Except as specifically provided herein with respect to
the Internet Start Date, all other terms and conditions of the License Agreement
shall not be modified, changed or amended in any manner whatsoever and shall
remain in full force and effect.

 

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

TDS FRANCHISING, LLC

 

 

 

By:

/s/ James M. Kapenstein

 

 

 

 

 

 

Name:

James M. Kapenstein

 

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO AS OF THE DATE FIRST SET FORTH ABOVE:

 

 

 

HOOP RETAIL STORES, LLC

 

 

 

 

 

By:

/s/ Steven Balasiano

 

 

 

Name: Steven Balasiano

 

 

Title Senior Vice President and Secretary

 

 

 

 

 

 

 

 

HOOP CANADA, INC.

 

 

 

 

 

By:

/s/ Steven Balasiano

 

 

 

Name: Steven Balasiano

 

 

Title Senior Vice President and Secretary

 

 

 

 

 

 

 

cc:

Hoop Retail Stores, LLC

 

 

Hoop Canada, Inc.

 

 

c/o The Children’s Place Retail Stores, Inc.

 

 

915 Secaucus Road

 

 

Secaucus, New Jersey 07094

 

 

Facsimile: (201) 558-2825

 

 

Attention: General Counsel

 

 

 

 

 

Stroock & Stroock & Lavan LLP

 

 

180 Maiden Lane

 

 

New York, New York 10038

 

 

Facsimile: (212) 806-6006

 

 

Attention: Jeffrey S. Lowenthal, Esq.

 

 

2

--------------------------------------------------------------------------------